369 F.2d 809
Stacy BUNN, Appellant,v.UNITED STATES of America, Appellee.
No. 23533.
United States Court of Appeals Fifth Circuit.
December 13, 1966.

Melton Hill Tankersley, Montgomery, Ala. (Court-appointed), for appellant.
R. Macey Taylor, Asst. U. S. Atty., Birmingham, Ala., Macon L. Weaver, U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, and THORNBERRY and GOLDBERG, Circuit Judges.
PER CURIAM:


1
This appeal is here on direct appeal from a conviction, which is subject to a motion to dismiss unless the time for filing has been extended by reason of the circumstances in the district court, and it is also here as an appeal from a Section 2255 motion, filed in the same district court.


2
We hold that the filing of notice of appeal was extended by reason of Bunn's having no counsel available at the time the notice of appeal was required to be filed in the district court. See Boruff v. United States, 5 Cir., 310 F.2d 918, Lyles v. United States, 5 Cir., 346 F.2d 789, and Miller v. United States, 5 Cir., 356 F.2d 63.


3
We have carefully considered the briefs filed by appointed counsel and by appellant himself and find that there is no merit in the contention that Bunn himself was not seen selling the pills, the subject matter of the prosecution. There is ample evidence of his involvement in the actions of the other defendants. Neither do we find any error in the rulings of the trial court.


4
As to matters raised in this court for the first time, they are without any support in the record and can, therefore, not be noticed on this appeal.


5
The judgment is affirmed.